DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 9/14/2021 has been considered.  

Response to Amendment
This office action has been changed in response to the amendment filed on 11/29/2021.  
Claims 1-3, 5, 7, 8, 11, 13-15 and 17 have been amended.  Claims 21-28 have been added.  Claims 4, 6, 9, 10, 12, 16 and 18-20 have been canceled.  
The Examiner left a voicemail for Jonathan Polk on 3/1/2022 requesting clarification of the claim amendments to avoid this response, however a response was not received in the Examiner’s time constraint.  

Response to Arguments




Applicant’s arguments with respect to the claims  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7, 8, 11-15, 17, 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claims 1, 7, 13, 22 and 26 each recite “the current access type comprises a 3rd Generation Partnership Project (3GPP) access type and a non-3GPP (N3GPP) access type”.  This also corresponds to the “first connectivity state”.  In other words, the terminal device is a dual mode device, potentially connecting to a cellular network and Wi-Fi, simultaneously.  
The first step that is unclear to the Examiner is how a “positioning method for the terminal device” is determined, based on “the current access type and the first connectivity state”.  It was just established that there are two options for “the current access type”, but it is unclear to the Examiner how a decision is made to determine the “positioning method” when there are two concurrent access types.  It is not clear to the Examiner what the “first connectivity state” is when it represents two access types. 
While the Examiner understands that the positioning method will be different based on whether the terminal device is connected via 3GPP or N3GPP; it is not clear at all how to tell the appropriate positioning method when the access type is both 3GPP and 
With respect to “second connectivity state corresponding to the access type is a connected state”, the Examiner could not find any discussion of the “second connectivity state” in the Applicant’s specification and it is not clear how the “wherein” clause imparts any patentable weight to the “determining” step.  
	Applicant’s dependent claims 2, 3, 5, 8, 11, 12, 14, 15, 17, 21, 23-25, 27 and 28 fail to correct the deficiencies of the independent claims and accordingly, are rejected for inheriting and failing to correct deficiencies of the independent claims.  
	The Examiner cannot apply prior art to these claims because it is not clear how a decision occurs from the deficient “determining” step.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 26-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of “computer-readable medium” includes both transitory and non-transitory embodiments when an explicit definition is not found within the Applicant' s specification.  Accordingly, the Examiner recommends amending the claim to include “non-transitory”, 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/Primary Examiner, Art Unit 2646